DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 29 and 34 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 and 15 – 20 of U.S. Patent No. 11,126,557. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation claimed herein has in fact been claimed and patented.  Namely:
Pending claim 21 corresponds to patented claim 1.
Pending claim 22 corresponds to patented claim 2.
Pending claim 23 corresponds to patented claim 2.
Pending claim 24 corresponds to patented claim 3.
Pending claim 25 corresponds to patented claim 4.
Pending claim 26 corresponds to patented claim 5.
Pending claim 27 corresponds to patented claim 5.
Pending claim 28 corresponds to patented claim 6.
Pending claim 29 corresponds to patented claim 7.
Pending claim 34 corresponds to patented claim 15.
	Pending claim 35 corresponds to patented claim 16.
	Pending claim 36 corresponds to patented claim 17.
	Pending claim 37 corresponds to patented claim 19.
	Pending claim 38 corresponds to patented claim 20.
	Pending claim 39 corresponds to patented claim 20.
	Pending claim 40 corresponds to patented claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 (in lines 3 and 6), the term “coupleable” is considered vague and indefinite.  And “selectably coupleable” is likewise indefinite because electronics circuitry is either selected to be coupled to something or not-selected to be coupled to something.  “Selectably coupleable” is therefore suggested to be changed to “selectably coupled”, because “coupleable” does not clearly set forth whether the compute component is coupled to selected subarray.
	Appropriate corrections are required in order to overcome this type of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 18, 2022